DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 9/8/2022, in which: claims 1-5, 7-16 are amended, claim 6 is previously presented and claim 17 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, line 2 states “wherein it comprises” which is indefinite as it is unclear what the term “it” is referring to.  As claimed the term “it” could refer to either the “method” or the “device”.  Applicant should amend to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Merz (US 2012/0060446).

Regarding claims 1-11, 13-16, Merz discloses as best understood a device for dropping fragile products comprising: - a storage means (14) of said products, comprising a discharge means (32) of said products, - a distribution means (17, 18, 19) of the fragile products comprising at least one cavity (17) provided at the surface of a support (12), the support (12) being configured to take at least two positions (by movement of dosing plate 12), a first position wherein the at least one cavity (17) is located facing and at a distance of said discharge means (32) and is configured to be filled with fragile products, and a second position wherein said cavity is spaced apart from said discharge means (32) and is configured to be emptied (through element 37), characterized in that wherein said device (10) comprises a flexible means of communication (wherein elements 20, 21, 22, 23 of the structure are made of polytetrafluorethylene) of the discharge (32) means with at the least one cavity (17) in order to fill the at least one cavity (17) with fragile products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Merz (US 2012/0060446) in view of Carr (US 5178094).

Regarding claim 12, Merz discloses the invention substantially as set forth above, but does not expressly disclose the device on a vehicle.
However, Carr discloses a similar structure mounted on wheels (214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Merz, by modifying the structure to have wheels, as taught by Carr, for the purpose of providing mobility for the structure.

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Merz (US 2012/0060446) in view of Calleija (US 2017/0359943).

Regarding claim 17, Merz discloses the invention substantially as set forth above, but does not expressly disclose that the vehicle is an aircraft to perform the insect drop in-flight.
However, Calleija discloses an aircraft dispensing system (1) that comprises an aircraft (51) that drops insects in-flight ([0024] the control fluid includes an organic system with organic matter or life forms such as, for example, insects.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Merz, by making the vehicle an aircraft to drop the insects in-flight, as taught by Calleija, for the purpose of dropping the insects to interact with the purpose of environmental control.

Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
In response to applicants argument that the prior art fails to disclose the structure of the dosing chamber being “at a distance” from the discharge means, examiner respectfully disagrees.  Applicant has not defined what or how far the “distance” is, and as such is understood as any distance (directly in contact or far from each other).  The flexible communications means disclosed by applicant is not disclosed in such a way to define a structural location or relationship with the other elements of the claim and as such the prior art flexible communication means(elements 20, 21, 22, 23) disclose the structure as claimed.  Therefore the structure of the prior art meets the limitation of the claim.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applying wheels to a structure to allow for movement is well known in the art and is thus taught by the combination of references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644